76 F.3d 376
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Plaintiff-Appellant,v.SERGEANT THOMAS;  Guard Thissen;  J.B. French, Warden;  LynnPhillips;  Accounting Clerk Long, Defendants-Appellees.
Nos. 95-7843, 95-7855.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Feb. 13, 1996.

Cornelius Tucker, Jr., Appellant Pro Se.
Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.   Malcolm J. Howard, District Judge.  (CA-94-957-5-H)
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
In No. 95-7843, Appellant appeals the district court's order denying his motion for the appointment of counsel and recusal of the district court judge.   We dismiss the appeal for lack of jurisdiction because the order is not appealable.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders.  28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.   Accordingly, we dismiss No. 95-7843 as interlocutory.


2
Appellant also appeals from the district court's order dismissing the action pursuant to Appellant's notice of voluntary dismissal, No. 95-7855.   We have reviewed the record and the district court's order and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Tucker v. Thomas, No. CA-94-957-5-H (E.D.N.C. Oct. 31, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

No. 95-7843--DISMISSED
No. 95-7855--AFFIRMED
LUTTIG, Circuit Judge, concurring:

3
Appellant has filed 123 appeals in this court between October 22, 1993, and today.   I would impose sanctions against Appellant for abuse of the judicial process.